WILLIAM, J.
J. C. Palmer in this case claims that the court below erred in directing a verdict for the J. I. Case Plow Works Co. As there is no certificate of the trial judge setting out that the. bill of exceptions contains all the evidence, this court cannot consider the question raised as to whether or not the court erred in so ruling. Regan, Admx. vs. McHugh, 78. Ohio' St., 326.
It does not appear from the record that there was any other error in the proceedings. The judgment will therefore be affirmed.
Judgment affirmed.